Order of the County Court of Nassau county affirming a judgment of the Justice’s Court, town of Hempstead, dismissing the complaint in an action to recover upon a contract for advertising, reversed on the law and the facts, with costs, judgment of the Justice’s Court reversed, with costs, and judgment directed for plaintiff for the amount claimed, with costs. This court reverses any finding of fact made by the justice of the peace to the effect that the defendant did not read or understand the provisions of paragraph 4 of the contract, or that he was prevented from so reading it by plaintiff’s salesman, and this court finds that the plaintiff knew and understood the provision in question and that, having failed to give the notice required thereby, he is liable under the contract. Lazansky, P. J., Young, Carswell, Scudder and Davis, JJ., concur. Settle order on notice.